DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 1 and 19 objected to because of the following informalities: 
“a forward portion of the cold shell portion” is believed to be in error for --the shell forward portion of the cold shell portion--
Appropriate correction is required.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-9, and 19-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claims 1 and 19, the recitation(s) of the “radially aligned” panel portions renders the claim indefinite because it requires the shell forward portion of the cold shell panel and the forward portion of the dirt collector panel to occupy the same space (at the same radial distance from the gas turbine engine axis) and it is unclear if Applicant is claiming subject matter unsupported under 112(a) by the original 
Dependent Claims 3-9 and 20 are rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-9, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Charron 20120121381 alone, and/or Charron in view of Mook 10400795.
Regarding claim 1, Charron teaches a combustor (including duct of Figs 1-4 and 15), comprising: 

    PNG
    media_image1.png
    714
    830
    media_image1.png
    Greyscale

a combustion chamber (20 being a chamber facilitating/conducting combustion and combustion products) encapsulated by a combustor casing (10, 12; Figs 1-4 and 15), wherein the combustor casing comprises a casing forward portion (FP), a casing radially inward portion (RI), a casing radially outward 

    PNG
    media_image2.png
    616
    768
    media_image2.png
    Greyscale

wherein a radial direction is relative to an axis of rotation of a gas turbine engine (about which the curvature, C, is centered; Fig 2 above; [0032]),

    PNG
    media_image3.png
    557
    861
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    687
    788
    media_image4.png
    Greyscale

wherein the casing radially inward portion comprises a wall system (10), comprising: 

    PNG
    media_image5.png
    589
    928
    media_image5.png
    Greyscale

a hot panel (16) adjacent to the combustion chamber, wherein the hot panel is a panel of the wall system closest to the combustion chamber within the combustor (Figs 1-6); 

    PNG
    media_image6.png
    617
    921
    media_image6.png
    Greyscale

a cold shell panel (22) coupled to the hot panel such that the hot panel is between the combustion chamber and the cold shell panel (Figs 1-6); and 
a third panel coupled to the cold shell panel such that the cold shell panel is between the hot panel and the third panel (Figs 1-6), wherein the third panel is a single panel, and 
wherein the cold shell panel and the third panel at least partially define a space (Fig 6 above), 
wherein the third panel comprises a plurality of air holes (28) disposed through the third panel (Figs 6-7), 

    PNG
    media_image7.png
    617
    921
    media_image7.png
    Greyscale

wherein a forward portion (Fig 6 above) of the third panel comprises a greater number of the plurality of air holes per unit of surface area than an aft portion (Fig 6 above) of the third panel (there being no holes per unit surface area in the aft portion), 
wherein each air hole of the plurality of air holes spans a first length through the third panel substantially perpendicular to the cold shell panel such that an airflow may flow through the plurality of air holes, into the space, and contact a shell forward portion (Fig 6 above) of the cold shell panel (Fig 6), 
wherein the cold shell panel comprises a plurality of cooling holes (29) disposed through the cold shell panel (Fig 6), 
wherein the shell forward portion of the cold shell panel comprises a fewer number of the plurality of cooling holes per unit of surface area than an aft portion (Fig 6 above) of the cooling shell panel (the aft portion comprising none; Fig 6), 
wherein the forward portion of the third panel is radially aligned with the forward portion of the cold shell panel (Fig 6; see 112b discussion above).

However, the phrase “dirt collector” system/panel/hole/space refers to an intended-use/desired-result of the structures. MPEP 2114(II) provides that a claim containing a recitation with respect to the manner in which a claimed apparatus, i.e., combustor casing wall, is intended to be employed, i.e., for dirt collection, does not differentiate the claimed apparatus from a prior art apparatus, i.e., Charron’s combustor wall, if the prior art apparatus teaches all the structural limitations of the claim, i.e. as mapped above. To the extent that the instant claim(s) and the applied prior art comprise all the same structural features, the two functioned identically under identical operating conditions, i.e., when placed in a dirt-laden working fluid flow).
Furthermore, Mook teaches, “superfine particles…tend to accumulate on or within the combustor…or the turbine…and eventually block the cooling holes, leading to a rise in turbine temperature” (Col.4 l.67 - Col.5 l.5). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the exterior combustor panel of Charron collected dirt particles when placed in a dirt-laden working fluid flow as taught by Mook to be a common problem (Mook Col.4 l.67 - Col.5 l.5). 
Note, hereinafter, the wall system, third panel, air holes, and space are referred to as, dirt collector system, dirt collector panel, dirt collector holes, and dirt collecting space. 
Regarding claim 3, Charron and Charron in view of Mook teaches all the limitations of the claimed invention as discussed above. 

    PNG
    media_image8.png
    617
    921
    media_image8.png
    Greyscale

Charron further teaches each of the plurality of cooling holes spans a second length substantially perpendicular to the hot panel such that the airflow may flow through the plurality of cooling holes and contact a hot panel aft portion (Fig 6 above) of the hot panel (Fig 6).  
Regarding claim 4, Charron and Charron in view of Mook teaches all the limitations of the claimed invention as discussed above. Charron further teaches the first length of each dirt collector hole of the plurality of dirt collector holes spans along a different line than the second length of the cooling hole, such that the plurality of dirt collector holes and the cooling hole are in misalignment (Fig 6).
  Regarding claim 5, Charron and Charron in view of Mook teaches all the limitations of the claimed invention as discussed above. Charron further teaches each dirt collector hole of the plurality of dirt collector holes comprises a dirt collector hole diameter, wherein the dirt collecting space comprises a distance between the cold shell panel and the dirt collector panel, and wherein the distance of the dirt collecting space is a maximum of four times greater than the dirt collector hole diameter (Fig 6).
Charron further teaches the dirt collector holes (28) function as a pressure-drop/flow-metering device ([0012]) to control the flow rate of cooling air through the wall system (thereby adjusting the cooling rate/effectiveness); and the distance between panels determines the level of impingement cooling provided to the various panels and various portions of the wall system may have different distances set depending on the local level of impingement cooling needed ([0011-12, 39, 42, 46]).  Therefore, a dirt collector hole 
Thus, Charron recognized both dirt collector hole diameter and space distance (between dirt collector panel and cold shell) as result-effective variables, i.e., variables which achieve [a] recognized result(s), in the prior art (see above) such that the determination of the optimum or workable ranges of said variable(s), in this case space distance being less than four times dirt collector hole diameter in at least some regions of the wall, may have been characterized as routine experimentation. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B). Where the general conditions of a claim are disclosed in the prior art, in this case all structural features being taught by Charon and Charron in view of Mook as mapped above, it has been held that the discovery of optimum or workable ranges by experimentation requiring only routine skill in the art, in this case the ability to adjust hole diameter and pin height, would have been an obvious extension of prior art teachings in order to achieve the desired amount of cooling air through the combustor wall system and the local desired level of impingement cooling on each of the cold shell and hot panel (Charron [0011-12, 39, 42, 46]). In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).
 Regarding claim 6, Charron and Charron in view of Mook teaches all the limitations of the claimed invention as discussed above. Charron further teaches the cooling hole comprises a cooling hole diameter, wherein each dirt collector hole of the plurality of dirt collector holes comprises a dirt collector hole diameter, and wherein the dirt collector hole diameter is larger than the cooling hole diameter (Fig 6).  
 Regarding claim 7, Charron and Charron in view of Mook teaches all the limitations of the claimed invention as discussed above. Charron further teaches the dirt collector hole diameter is between one and five times larger than the cooling hole diameter (Fig 6).  
As discussed above,  Charron teaches the dirt collector hole(s) diameter(s) and the cooling hole(s) diameter(s) are result-effective variables, i.e., variables which achieve [a] recognized result(s), in the prior art, in this case the total amount of cooling air through the wall depending on the dirt collecting hole diameter and the amount of impingement cooling depending on cooling hole diameter, such that the determination of the optimum or workable ranges of said variable, in this case the dirt collecting hole(s) being larger than 
Regarding claim 8, Charron and Charron in view of Mook teaches all the limitations of the claimed invention as discussed above. Charron further teaches the hot panel comprises a hot panel hole (31) through the hot panel aft portion of the hot panel, wherein the hot panel hole spans a third length through the hot panel (Fig 6).  
 Regarding claim 9, Charron and Charron in view of Mook teaches all the limitations of the claimed invention as discussed above. Charron further teaches the second length of the cooling hole spans along a different line than the third length of the hot panel hole, such that the cooling hole and the hot panel hole are in misalignment (Fig 6).
Regarding claim 19, Charron teaches a gas turbine engine ([0032]), comprising: 

    PNG
    media_image1.png
    714
    830
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    616
    768
    media_image2.png
    Greyscale

wherein the combustor casing comprises a casing forward portion (FP), a casing radially inward portion (RI), a casing radially outward portion (RO), and a casing aft portion (AP; Fig 2 above; note, the claim does not require any specific orientation regarding forward or aft directions), 
wherein a radial direction is relative to an axis of rotation of a gas turbine engine (about which the curvature, C, is centered, [0032]; Fig 2 above),

    PNG
    media_image3.png
    557
    861
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    687
    788
    media_image4.png
    Greyscale

wherein the casing radially inward portion comprises a wall system (10), comprising: 

    PNG
    media_image5.png
    589
    928
    media_image5.png
    Greyscale

a hot panel (16) adjacent to the combustion chamber, wherein the hot panel is a panel of the wall system closest to the combustion chamber within the combustor (Figs 1-6); 

    PNG
    media_image5.png
    589
    928
    media_image5.png
    Greyscale

a cold shell panel (22) coupled to the hot panel such that the hot panel is between the combustion chamber and the cold shell panel (Figs 1-6); and 
a third panel coupled to the cold shell panel such that the cold shell panel is between the hot panel and the third panel (Figs 1-6), wherein the third panel is a single panel, and 

    PNG
    media_image6.png
    617
    921
    media_image6.png
    Greyscale

wherein the cold shell panel and the third panel at least partially define a space (Fig 6 above), 

    PNG
    media_image7.png
    617
    921
    media_image7.png
    Greyscale

wherein the third panel comprises a plurality of air holes (28) disposed through the third panel (Figs 6-7), 
wherein a forward portion (Fig 6 above) of the third panel comprises a greater number of the plurality of air holes per unit of surface area than an aft portion (Fig 6 above) of the third panel (there being no holes per unit surface area in the aft portion), 
wherein each air hole of the plurality of air holes spans a first length through the third panel substantially perpendicular to the cold shell panel such that an airflow may flow through the plurality of air holes, into the space, and contact a shell forward portion (Fig 6 above) of the cold shell panel (Fig 6), 
wherein the cold shell panel comprises a plurality of cooling holes (29) disposed through the cold shell panel (Fig 6), 
wherein the shell forward portion of the cold shell panel comprises a fewer number of the plurality of cooling holes per unit of surface area than an aft portion (Fig 6 above) of the cooling shell panel (the aft portion comprising none; Fig 6), 

Charron does not teach the wall system, third panel, air holes, and space being for dirt collection such that they may be respectively named a dirt collector system, dirt collector panel, dirt collector holes, and dirt collecting space. 
However, the phrase “dirt collector” system/panel/hole/space refers to an intended-use/desired-result of the structures. MPEP 2114(II) provides that a claim containing a recitation with respect to the manner in which a claimed apparatus, i.e., combustor casing wall, is intended to be employed, i.e., for dirt collection, does not differentiate the claimed apparatus from a prior art apparatus, i.e., Charron’s combustor wall, if the prior art apparatus teaches all the structural limitations of the claim, i.e. as mapped above. To the extent that the instant claim(s) and the applied prior art comprise all the same structural features, the two functioned identically under identical operating conditions, i.e., when placed in a dirt-laden working fluid flow).
Furthermore, Mook teaches, “superfine particles…tend to accumulate on or within the combustor…or the turbine…and eventually block the cooling holes, leading to a rise in turbine temperature” (Col.4 l.67 - Col.5 l.5). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the exterior combustor panel of Charron collected dirt particles when placed in a dirt-laden working fluid flow as taught by Mook to be a common problem (Mook Col.4 l.67 - Col.5 l.5). 
Note, hereinafter, the wall system, third panel, air holes, and space are referred to as, dirt collector system, dirt collector panel, dirt collector holes, and dirt collecting space. 
Regarding claim 20, Charron and Charron in view of Mook teaches all the limitations of the claimed invention as discussed above. Charron further teaches the first length of each dirt collector hole of the plurality of dirt collector holes spans along a different line than a second length of each of the plurality of cooling holes, such that the plurality of dirt collector holes and the plurality of cooling holes are in misalignment (Fig 6).


Response to Arguments
Applicant’s arguments filed 22 January 2021 were considered, were addressed in the rejection above at the relevant locations, and were considered moot because they do not apply to the new combination of references applied in the current Office Action, necessitated by Applicant’s Amendments.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE SEBASCO CHENG whose telephone number is (469)295-9153.  The examiner can normally be reached on 0800-1600 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 5712724828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHANIE SEBASCO CHENG/	/GERALD L SUNG/                                                                                                      Primary Examiner, Art Unit 3741                                                                                                  Examiner, Art Unit 3741